Citation Nr: 0514900	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-00 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for the residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from June 1944 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which denied a 
compensable evaluation for the veteran's hepatitis residuals.  
In April 2005, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

The veteran may have submitted an informal application to 
reopen his claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and informal claims of 
entitlement to both service connection for phlebitis and a 
psychiatric disorder secondary to his service-connected 
hepatitis residuals and compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for phlebitis.  It appears 
that the RO has not had an opportunity to act upon the 
application and claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case (SOC), and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Veterans Law Judge cannot 
have jurisdiction of the issues.  38 C.F.R. § 19.13 (2004).  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2004).  


FINDING OF FACT

The veteran's hepatitis residuals have been repeatedly shown 
to be essentially asymptomatic on physical and diagnostic 
evaluation.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hepatitis residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Codes 7312, 7345 (2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on the VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when the VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that the VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letters dated in July 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that the VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim, but 
that he must provide enough information so that the VA could 
request any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted the VA 
to try and obtain.  The RO also requested that the veteran 
send any evidence to the VA that might be pertinent to the 
claim.  This letter provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, No. 
02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The September 2002 rating decision, the January 2003 SOC, and 
the May 2004 and August 2004 Supplemental Statements of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
evaluation.  The January 2003 SOC specifically set forth the 
regulations pertaining to the VA's duty to assist, thus 
notifying the veteran of his and the VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

Private and VA treatment records have associated with the 
claims file.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  An examination was conducted for the VA in 
July 2002.  Therefore, the Board finds that the VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran 
has not claimed that the VA has failed to comply with the 
notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although the VCAA was in effect at the time of the initial 
adjudication of the appeal, the veteran was not provided 
notice of the VCAA prior to that time.  The claimant, 
however, still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in July 2004 was not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the August 2004 
SSOC was provided to the veteran.  




II.  Hepatitis Residuals

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for acute hepatitis.  A November 1945 naval hospital 
summary indicates that the veteran was fully recovered and 
exhibited no evidence of liver damage upon discharge from the 
hospital.  In November 1949, the RO established service 
connection for infectious hepatitis and assigned a 
noncompensable evaluation for that disability.  

The report of a February 1950 VA examination for compensation 
purposes states that the veteran complained of nausea and 
occasional right upper quadrant pain.  On examination, he 
exhibited right upper quadrant pain on palpation and no liver 
enlargement.  The veteran was diagnosed with chronic 
hepatitis.  In March 1950, the RO recharacterized the 
veteran's hepatitis as chronic infectious hepatitis with 
moderate liver damage and assigned a 60 percent evaluation 
for that disability.  

A December 1953 VA hospital summary reports that the veteran 
was diagnosed with mild chronic hepatitis.  In January 1954, 
the RO recharacterized the veteran's hepatitis as chronic 
infectious hepatitis with mild gastrointestinal disturbance 
and assigned a 10 percent evaluation for that disability.  

The report of an October 1957 VA examination for compensation 
purposes states that the veteran was diagnosed with mild 
hepatitis residuals.  In December 1957, the VA 
recharacterized the veteran's hepatitis as hepatitis 
residuals evaluated as noncompensable.  

B.  Increased Evaluation 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Non-symptomatic chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C will be 
evaluated as noncompensable.  A 10 percent evaluation 
requires symptoms such as fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Incapacitating episode means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2004).  

Sequelae such as cirrhosis or liver malignancy are to be 
evaluated under an appropriate diagnostic code.  The same 
signs and symptoms are not to be evaluated under both 
Diagnostic Code 7345 and a diagnostic code for the sequelae.  
Disability evaluations assigned under Diagnostic Codes 7301 
to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) 
will not be combined with each other.  Instead, a single 
evaluation will be assigned under the diagnostic code which 
reflects the veteran's predominant disability picture with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§§ 4.14, 4.114 (2004).  

A 10 percent rating is assigned for cirrhosis of the liver if 
there are symptoms such as weakness, anorexia, abdominal 
pain, and malaise.  See 38 C.F.R. § 4.114, Diagnostic Code 
7312.  However, under a Note found under Diagnostic Code 
7312, an evaluation for cirrhosis requires documentation of 
cirrhosis (by biopsy or imaging) and abnormal liver function 
tests must be present.  

At a July 2002 physical evaluation conducted for the VA, the 
veteran reported that he experienced no reoccurrence of his 
hepatitis following service separation.  On examination, the 
veteran exhibited slight right upper quadrant abdominal 
tenderness and no jaundice.  The veteran's liver was not 
palpable.  Contemporaneous liver function testing was 
reported to be within normal limits.  A hepatitis panel was 
reported to be negative.  The veteran was diagnosed with 
infectious hepatitis.  The examiner commented that "there 
appears to be no residual complications at this time."  

A February 2003 physical evaluation from Alan M. Kaneshige, 
M.D., conveys that the veteran presented a history of 
hepatitis.  In reviewing the veteran's clinical 
documentation, the doctor noted that a prior 1990 VA 
abdominal computerized tomography study advanced that the 
veteran's "liver and spleen were thought to have changes 
consistent with cirrhosis."  On examination, the veteran 
exhibited mild right upper quadrant abdominal tenderness.  
Dr. Kaneshige noted that the veteran's liver was not enlarged 
or pulsatile.  An impression of nonspecific hepatitis with 
resultant cirrhosis was advanced.  

At the April 2005 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that his hepatitis residuals consisted of chronic right upper 
quadrant abdominal tenderness.  He denied experiencing any 
other physical symptoms related to hepatitis. 

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's hepatitis residuals have been shown to 
be essentially asymptomatic on repeated physical evaluation.  
No abnormal liver function studies or hepatitis panels have 
been identified.  While he advanced an impression of 
"nonspecific hepatitis with resultant cirrhosis," Dr. 
Kaneshige identified no objective evidence of either current 
cirrhosis or any other disability associated with the 
veteran's hepatitis.  In the absence of objective evidence of 
either cirrhosis; fatigue, malaise, and anorexia; or 
incapacitating episodes having a total duration of at least 
one week associated with the veteran's service-connected 
hepatitis residuals, the Board finds that a compensable 
evaluation is not warranted.  


ORDER

A compensable evaluation for the veteran's hepatitis 
residuals is DENIED.  



	                        
____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


